           Case 3:19-cv-00782-SRU Document 61 Filed 08/23/21 Page 1 of 5




                                 UNITED STATES DISTRICT COURT
                                   DISTRICT OF CONNECTICUT


    KOIL DEMETROUS HOLDER,
          Plaintiff,                                                   No. 3:19-cv-782 (SRU)

            v.

    BRIAN WRIGHT, et al.,
         Defendants.

                                                     ORDER

         In May 2019, Koil Demetrous Holder, proceeding pro se, filed this case pursuant 42

U.S.C. § 1983. See Compl., Doc. No. 1. Put simply, Holder alleged that, in April 2019, while he

was a pretrial detainee, “he was injured when he fell down [a flight of] stairs while in the custody

of Connecticut State Marshals.” IRO, Doc. No. 12, at 1. On initial review in January 2020, I

dismissed Holder’s complaint, but I gave him 30 days to file an amended complaint. See id. at 8.

         Holder did not file that amended complaint, and so, on April 13, 2020, I directed the

Clerk to close the case and to enter judgment in favor of the defendants. See Order, Doc. No. 13.

Judgment did not enter for the defendants until July 29. See Judgment, Doc. No. 14.

         Nine months later, on April 8, 2021, Holder made a motion to reopen the case and a

motion to file an amended complaint. See Mot. to Reopen and File Am. Compl., Doc. No. 15.

On May 3, I granted that motion and directed Holder to file an amended complaint by June 3.

See Order, Doc. No. 21. 1 In the two-plus months following my May 3 order, Holder made over

20 filings, which are summarized in the following table.

           Doc. #           Date                                 Filing
            26              May 5        Motion for leave to proceed in forma pauperis

1
          Between April 8 and May 3, Holder also made several other motions—for an evidentiary hearing (doc. no.
16), for appointment of counsel (doc. no. 17), to appeal (doc. no. 20), and for a settlement agreement (doc. no. 19)—
that I denied on May 3. See Orders, Doc. Nos. 22–25.
           Case 3:19-cv-00782-SRU Document 61 Filed 08/23/21 Page 2 of 5




             27            May 5        Motion for a settlement hearing
             30           May 19        Amended complaint
             31           May 19        Motion to appoint counsel
             32           May 19        Motion to appoint counsel
             33           May 21        Amended complaint
             34           May 24        Motion to “reclaim”
             35           May 26        Objection to judgment
             36           May 26        Amended complaint
             37           May 26        Amended complaint
             38            June 3       Motion for a speedy trial
             39           June 10       Motion to “reclaim”
             40           June 16       Motion to reargue or reconsider
             41           June 24       Motion to reargue or reconsider
             42           June 28       Motion for a “summit of a judgement hearing and trial”
             43            July 8       Motion for a settlement agreement hearing
             44            July 6       Motion for reconsideration of reamended complaint
             45            July 6       Motion to reargue or reconsider
             46           July 14       Motion for pretrial judgment hearing
             47           July 21       Motion for status conference
             48           July 22       Motion for “summitt for judgment”

        On August 3, 2021, I issued a second initial review order. See IRO, Doc. No. 49. I

dismissed Holder’s amended complaint because it “failed to cure the deficiencies in the initial

complaint.” See id. at 1. 2 I drew the facts from both Holder’s most recently-filed amended

complaint (doc. no. 37) and his initial complaint (doc. no. 1). See id. at 2 n.2. Even though

Holder had filed a motion “for reconsideration of reamended complaint” that actually included,

as an attachment, a proposed amended complaint, I denied Holder’s motion because Holder did

not “articulate with specificity why he wishes to amend the complaint.” See Mot., Doc. No. 44;

IRO, Doc. No. 49, at 1 n.1. Id. Indeed, my decision clearly benefitted Holder: His proposed

amended complaint was less than one page long and contained no factual allegations whatsoever.

See Proposed Am. Compl., Doc. No. 44-1. Thus, by definition, Holder’s proposed amended

complaint asserted an implausible claim. In contrast, Holder’s initial complaint and most


2
          I dismissed Holder’s “Fourteenth Amendment claim against State Marshals Lee Ann Vertefeuille and John
Doe . . . without prejudice to filing a negligence action in state court.” Id. at 5.

                                                       2
           Case 3:19-cv-00782-SRU Document 61 Filed 08/23/21 Page 3 of 5




recently-filed amended complaint both alleged facts that formed the basis for Holder’s claim.

See Compl., Doc. No. 1; Am. Compl., Doc. No. 37. By relying on those two pleadings, I

construed this case in the light most favorable to Holder.

        Since I issued my second initial review order, Holder has made several more filings. On

August 9, Holder filed a motion “to reargue or reconsider initial review order and [] to amend

order.” See Mot., Doc. No. 50. In that motion, Holder claims that he “never got notification of a

motion to amend” and was “under doctor care for mental health issues.” Id. Holder also

mentions that “the court cannot consider deny this motion to amend until it determines whether it

has jurisdiction over this matter.” Id. at 2. Also on August 9, Holder filed a notice of appeal.

See Notice of Appeal, Doc. No. 51. In that notice, Holder requests “a hearing on the order and a

motion for reargue and or reconsider because of the court jurisdiction so I request appeal 1)

denial for motion to amend 2) and motion to reargue or reconsider.” Id. at 1. Along with that

notice of appeal, Holder filed a motion to proceed in forma pauperis on appeal. See Mot. for

IFP, Doc. No. 52. 3 The same day (August 9), the Clerk certified the record in this case for

appeal. See Clerk’s Certificate, Doc. No. 54. On August 11, the Second Circuit issued an initial

notice of stay of appeal because “at least one motion cited in FRAP 4(a)(4) has been filed in the

district court.” Notice of Stay, Doc. No. 55.

        Also on August 11, Holder filed two more motions. The first was a motion to “reopen

claim.” Mot., Doc. No. 56. In that motion, Holder complains that “Judge Stefan do not have

juris triction over denying and closeing claim.” Id. The second was a motion “to appeal order




3
         Holder’s “notice of appeal” and “motion to proceed in forma pauperis” are, in fact, exactly the same
submission. Compare Notice of Appeal, Doc. No. 51 with Mot. for IFP, Doc. No. 52. In both instances, Holder
completed a Connecticut Superior Court form titled “application for waiver of fees, costs and expenses and
appointment of counsel on appeal.” The Clerk has apparently treated one of Holder’s filings as a notice of appeal
and the other as a motion to proceed in forma pauperis on appeal.

                                                         3
           Case 3:19-cv-00782-SRU Document 61 Filed 08/23/21 Page 4 of 5




denying motion to amend.” Mot., Doc. No. 57. In that motion, as in so many of his others,

Holder merely argues that his case has merit. See id.

        On August 16, Holder made two more filings. The first was an “objection” to my initial

review order regarding Holder’s amended complaint. See Obj., Doc. No. 58. In that objection,

Holder again simply claims that my ruling was incorrect. See id. at 1. Holder also filed a

“motion for request to proceed with trial.” Mot., Doc. No. 59. There, Holder asks that he be

allowed to proceed to trial in this case. See id. at 1. And on August 19, Holder made a “motion

to reargue or reconsider motion to amend,” in which Holder again asks me to reconsider my

prior rulings. See Mot., Doc. No. 60.

        I deny all of Holder’s pending motions. In his August 9 motion “to reargue or

reconsider,” doc. no. 50, Holder argues that I may not have jurisdiction over this action. I surely

do: This case arises under federal law—42 U.S.C. § 1983. See Compl., Doc. No. 1, at 2

(jurisdiction section). In addition, to the extent that Holder asks me to reconsider my initial

review order, I decline to do so. “The standard for granting [] a motion [for reconsideration] is

strict.” Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995). “The major grounds

justifying reconsideration are an intervening change of controlling law, the availability of new

evidence, or the need to correct a clear error or prevent manifest injustice.” Virgin Atl. Airways,

Ltd. v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992) (cleaned up). Holder has not

pointed to any information or law that calls into question any portion of my initial review order. 4

        Holder’s motion to proceed in forma pauperis on appeal, doc. no. 52, is also denied. “A

party who was permitted to proceed in forma pauperis in the district-court action . . . may


4
         I also point out that, although Holder’s motion mentions a “motion to amend,” Holder quite clearly does
not ask me to permit him to amend his complaint again. Instead, he challenges my decision to dismiss his case and
to deny his duplicative and unhelpful motion to amend his complaint. As described above, when I denied Holder’s
motion to amend his complaint, that decision redounded to Holder’s benefit.

                                                        4
          Case 3:19-cv-00782-SRU Document 61 Filed 08/23/21 Page 5 of 5




proceed on appeal in forma pauperis without further authorization.” Fed. R. App. P. 24(a)(3).

Holder was proceeding in forma pauperis in this action. See Order, Doc. No. 10. Thus, there is

no need for Holder to refile a motion to proceed in forma pauperis. Although I may prevent

Holder from filing his notice of appeal in forma pauperis if I certify “that the appeal is not taken

in good faith” or that Holder “is not otherwise entitled to proceed in forma pauperis,” I decline to

make that certification in this case. Fed. R. App. P. 24(a)(3)(A). Although I do not believe that

Holder is likely to succeed on appeal, I do not conclude that his appeal is not taken in good faith.

        I also deny Holder’s August 11 motions. I deny Holder’s motion to “reopen claim,” doc.

no. 56, because its only argument is that I lack jurisdiction over this case. As described above,

that is incorrect. I also deny Holder’s motion “to appeal order denying motion to amend.” Mot.,

Doc. No. 57. I decline to reconsider my ruling for the reasons already stated above, and, in any

event, Holder has already filed a notice of appeal.

        Finally, I deny Holder’s August 16 and August 19 motions. In his objection, doc. no. 58,

which I construe as a motion for reconsideration, Holder merely argues that I got it wrong. So

construed, I deny Holder’s August 16 motion for reconsideration: I will not reconsider my ruling

for the reasons I have already given. For the same reasons, I deny Holder’s August 19 motion,

doc. no. 60, which asks me to “to reargue or reconsider” my prior rulings. And Holder is not

entitled to a trial in this matter because I have already dismissed it. Thus, his motion to proceed

with trial, doc. no. 59, is denied.

        So ordered.

Dated at Bridgeport, Connecticut, this 23d day of August 2021.


                                                              /s/ STEFAN R. UNDERHILL
                                                              Stefan R. Underhill
                                                              United States District Judge

                                                 5
